Case 1:15-cv-00493-LEW Document 306 Filed 02/02/21 Page 1 of 2             PageID #: 8763




                        UNITED STATES DISTRICT COURT

                                DISTRICT OF MAINE


 TIMOTHY NOLL, et al.,                          )
                                                )
                      PLAINTIFFS                )
                                                )
 V.                                             )         1:15-CV-00493-LEW
                                                )
 FLOWERS FOODS, INC., et al.,                   )
                                                )
                      DEFENDANTS                )


                 ORDER ON MOTION FOR RECONSIDERATION

       The matter is before the Court on Plaintiffs’ Motion for Reconsideration (ECF No.

293). Through the Motion, Plaintiffs ask that I reconsider the entry of summary judgment

in favor of Defendants, which judgment was based, in part, on the finding that Plaintiffs’

activities bring them within the scope of the Motor Carrier Act exemption pertaining to

engagement in interstate commerce. Plaintiffs argue I should vacate that finding and any

resulting legal conclusion because Defendants presented in another action, Martins v.

Flowers Foods, Inc., No. 8:16-cv-3145 (M.D. Fla.), arguments that distributors in Florida

are not “transportation workers” for purposes of the residual exemption clause found in

Section 1 of the Federal Arbitration Act.

       Contrary to Plaintiffs’ argument for reconsideration, Defendants’ FAA argument is

not logically incompatible with their MCA argument. Bissonette v. Lepage Bakeries Park

St., LLC, 460 F. Supp. 3d 191, 199-202 & n.11 (D. Conn. 2020) (acknowledging that

distributors participate in interstate commerce, but also finding that they are not

                                            1
Case 1:15-cv-00493-LEW Document 306 Filed 02/02/21 Page 2 of 2                 PageID #: 8764




transportation workers for purposes of the FAA). Nor would it necessarily matter if the

arguments were incompatible. Martel v. Stafford, 992 F.2d 1244, 1248 (1st Cir. 1993)

(“[S]tatements contained in briefs submitted by a party’s attorney in one case cannot

routinely be used in another case as evidentiary admissions of the party.”).

        Ultimately, my task during the summary judgment review process was to “pierce

the pleadings and to assess the proof in order to see whether there is a genuine need for

trial,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(quoting Advisory Committee Note to 1963 Amendment of Fed. R. Civ. P. 56(e)), not to

evaluate whether a legal argument presented in a different action on an issue that was not

advanced in this action should pave a path to trial for Plaintiffs regardless of the evidence

presented in the summary judgment record. Nevertheless, when I consider the supposedly

conflicting positions, it strikes me that they can be reconciled given the different legal

issues under consideration. For these reasons, I disagree with Plaintiffs’ contention that

their supplemental reconsideration record raises “serious concerns about the evidence and

the integrity of the [summary judgment] proceedings.” Plaintiffs’ Reply at 3 (ECF No.

297).

        Plaintiffs’ Motion for Reconsideration is DENIED.

        SO ORDERED.

        Dated this 2nd day of February, 2021.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE




                                              2
